Case 20-32785-hdh13 Doc 8 Filed 11/04/20                Entered 11/04/20 21:31:51         Page 1 of 2



Richard D. Kinkade, SBN: 11477350
Law Office of Richard D. Kinkade, P.C.
2121 W. Airport Freeway, Suite 400
Irving, Texas 75062
Tel. 972.256.4444 / Fax 972.258.8817
ATTORNEY FOR DEBTOR

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                              §           CASE NO. 20-32785-HDH
DANIEL JAMES GARCIA                                 §
                                                    §           CHAPTER 13
                                                    §
         DEBTOR                                     §           HEARING DATE and TIME:
                                                    §             12/2/2020 at 1:30 P.M.

                     MOTION FOR CONTINUATION OF AUTOMATIC STAY

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW BEFORE THE COURT, Debtor, Daniel James Garcia, who files this Motion
for Continuation of Automatic Stay as to all creditors and in support of this motion, Debtor states
as follows:

       1.     This Court has jurisdiction over this matter pursuant to 11 U.S.C. § 105(a) and 28
U.S.C.1334. §157 05. This matter constitutes a core proceeding pursuant to 28 U.S.C. §157(b)(2).
This Motion is additionally filed in accordance with 11 U.S.C. §362 (c)(3)(B).

         2.        Debtor filed the current Petition for relief under Chapter 13 on 11/2/2020.

        3.     Debtor filed two prior cases. Case number 18-33668 was filed on 11/6/2018 and
dismissed on 1/15/2019 for failure to provide a copy of his tax returns. A Motion for Relief was not
filed. Case number 19-30754 was filed on 3/4/2019 and dismissed on 3/4/2020 for failure to timely
pay the Trustee plan payments. A Motion for Relief was not filed.

       4.      Debtor anticipates he will be able to fund his anticipated plan of reorganization.
Debtor realizes that with the history of his prior filings that this present case will likely be his last
opportunity to propose a realistic plan of reorganization that will prevent his mortgage creditor from
carrying through with foreclosure of his homestead. Debtor also understands his first Chapter 13
Plan payment is due on 12/2/2020.

        5.         Notice of the hearing to be held upon this Motion has been served upon all parties
in interest.

         WHEREFORE, PREMISES CONSIDERED, Debtor respectfully requests that this Court
Case 20-32785-hdh13 Doc 8 Filed 11/04/20              Entered 11/04/20 21:31:51         Page 2 of 2




extend the Automatic Stay beyond the thirty (30) day limitation, and for such further and other relief
to which they may be justly entitled.
                                              Respectfully Submitted,

                                               /s/ Richard D. Kinkade
                                               Richard D. Kinkade, State Bar No. 11477350
                                               2121 West Airport Freeway, Suite 400
                                               Irving, Texas 75062
                                               Tel. 972.256.4444 / Fax 972.258.8817
                                               ATTORNEY FOR DEBTOR

                              CERTIFICATE OF CONFERENCE

       I hereby certify that the Office of the Standing Chapter 13 Trustee was contacted on
11/3/2020 in regards to this Motion in a good faith effort to settle this matter. The Motion is
unopposed. However, should the case be dismissed, the Trustee requires the Order include language
barring the Debtor with prejudice for 180 days.

                                               /s/ Richard D. Kinkade
                                               Richard D. Kinkade, SBN. 11477350
                                               ATTORNEY FOR DEBTOR

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion for Continuation of the
Automatic Stay was served via electronic and/or by U.S. Mail to the following: Debtor: Daniel
James Garcia, 400 Farley Street, Waxahachie, TX 75165; Chapter 13 Trustee: Thomas D. Powers,
105 Decker Court, Suite 1150, Irving, TX 75062; U.S. Trustee: United States Trustee, 1100
Commerce St., Rm. 976, Dallas, TX 75242; and to all parties in interest on the attached mailing list.

Dated: 11/4/2020                                 /s/ Richard D. Kinkade
                                               Richard D. Kinkade, SBN. 11477350
                                               ATTORNEY FOR DEBTOR
